UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-6576


BAXTER FELIX VINSON,

                 Plaintiff - Appellee,

           v.

ALAN WALLS, Doctor; KAREN MCCULLOUGH; MARIE SHERMAN, Nurse,

                 Defendants - Appellants,

           and

SHARONDA SUTTON; LARRY CARTLEDGE; ROBERT POILETMAN, MD,

                 Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Cameron McGowan Currie, Senior
District Judge. (0:10-cv-00847-CMC)


Argued:   March 26, 2014                     Decided:   April 16, 2014


Before TRAXLER, Chief Judge, FLOYD, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Andrew Lindemann, DAVIDSON & LINDEMANN, PA, Columbia,
South Carolina, for Appellants. James Bernice Moore, III, Scott
Christopher Evans, BELL LEGAL GROUP, Georgetown, South Carolina,
for Appellee.    ON BRIEF: James E. Parham, Jr., Irmo, South
Carolina, for Appellants.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

       Baxter Felix Vinson, Jr. (Vinson), a state prisoner housed

in    the    South    Carolina   Department         of    Corrections      (the     SCDC),

brought this 42 U.S.C. § 1983 action against Dr. Alan Walls,

M.D.,       Karen     McCullough,      L.P.N.,       and       Marie     Sherman,       R.N.

(collectively the Appellants), among others not relevant in this

appeal,       alleging,       inter    alia,       that        the     Appellants       were

deliberately         indifferent      to     his     serious         medical    needs    in

violation of the Eighth Amendment.                   At the time of the incident

in question, March 7-8, 2008, the Appellants were employees of

the SCDC.          The crux of Vinson’s Eighth Amendment claim against

the     Appellants      is:    (1)    the    Appellants         knew     that    Vinson’s

intestine was protruding from his abdomen following his self-

mutilation; (2) the Appellants recognized that this condition

was a life threatening medical emergency while Vinson was housed

in a holding cell; and (3) even though the Appellants recognized

that     Vinson’s       condition      was     a     life       threatening       medical

emergency, they withheld or unreasonably delayed treatment by

placing him in a restraint chair for several hours.

       The    district     court      held    that       the    Appellants      were    not

entitled      to     qualified   immunity      on     Vinson’s        Eighth    Amendment

claim against them because a jury could conclude, based on the

evidence reviewed in the light most favorable to Vinson, that

the Appellants were deliberately indifferent to Vinson’s serious

                                           - 3 -
medical needs.       See Farmer v. Brennan, 511 U.S. 825, 842 (1994)

(“It is enough [to establish Eighth Amendment liability] that

the official acted or failed to act despite his knowledge of a

substantial risk [to inmate health or safety].”).            Accordingly,

the district court denied the Appellants’ request for summary

judgment on Vinson’s Eighth Amendment claim against them.                The

Appellants challenge this ruling on appeal.

      Having   reviewed    the   parties’   submissions,    the     district

court’s opinion, and the applicable law, and having heard oral

argument, we conclude that the district court correctly denied

the Appellants’ request for summary judgment on Vinson’s Eighth

Amendment claim against them.         Accordingly, we affirm on the

reasoning of the district court’s comprehensive opinion.             Vinson

v.   Sutton,   C/A   No.   0:10-847-CMC-PJG,   2013   WL   980267    (D.S.C.

March 13, 2013).

                                                                    AFFIRMED




                                   - 4 -